Gorski, J.P, and Peradotto, J.
(dissenting in part). We respectfully dissent in part and would modify the order because, in our view, plaintiff established that Hamburg OB/GYN Group, PC. (defendant) provided continuous treatment to Patricia Patten, his wife (decedent), for severe menopausal symptoms, which treatment gave rise to this malpractice action (see generally CPLR 214-a; Nykorchuck v Henriques, 78 NY2d 255, 258-259 [1991]). Plaintiff and his wife both initially commenced this action but plaintiffs wife subsequently died, and plaintiff is now suing defendants individually and as executor of decedent’s estate.
In 1989 decedent was diagnosed with adenocarcinoma of the right breast and underwent a mastectomy of the right breast. In March 1995, decedent began a course of gynecological treatment with defendants for a menopausal/gynecological problem (extreme vaginal dryness), and that course of treatment *1627continued uninterrupted with defendant through May 25, 2001. During that period of uninterrupted treatment with defendant, which was aware of decedent’s prior breast cancer, the treatment of decedent’s vaginal condition consisted of office visits, telephone conferences and 47 separate prescriptions for Premarin, which is estrogen in cream form. In August 2001, decedent was diagnosed with a recurrence of breast cancer, at which time decedent’s treatment with defendant ceased. This action was commenced on August 1, 2003.
Inasmuch as this action was commenced within two years and six months of the cessation of defendant’s continuous treatment of decedent’s gynecological condition, plaintiff established that defendant continuously treated decedent for a condition that gave rise to this action (see CPLR 214-a; Nykorchuck, 78 NY2d at 258-259; Bonanza v Raj, 280 AD2d 948 [2001]; Green v Varnum, 273 AD2d 906 [2000]). Plaintiff alleges that, from 1995 to May 2001, defendant improperly treated decedent’s severe menopausal symptoms of vaginal dryness by, inter alia, prescribing a medication that, as reflected in the medical records, was contraindicated in light of decedent’s history of breast cancer. The record establishes, and defendants concede, ongoing and continuous treatment by defendant of decedent’s menopausal symptoms during that time period. Further, prescribing medication, in person or over the telephone, constitutes treatment (see Stilloe v Contini, 190 AD2d 419, 421 [1993]). Plaintiff established that defendant continuously treated decedent’s specific gynecological condition with knowledge of the potential impact of the prescribed medication on decedent, including the possible recurrence of breast cancer. As the First Department wrote in Sinclair v Cahan (240 AD2d 152, 155 [1997]), because decedent “was in the midst of the prescribed hormone treatment at the point 2½ years prior to her commencement of this action . . . [t]he continuous treatment doctrine would thus extend the Statute of Limitations . . . back to [the date] when hormone treatment was first considered for this patient.” Here, because “the course of treatment which includes the wrongful acts or omissions [ran] continuously and [was] related to the same original condition” (Nykorchuck, 78 NY2d at 258 [internal quotation marks omitted]), i.e., vaginal dryness associated with menopause, the statute of limitations did “not begin to run until the end of the course of treatment” (id.). This action thus had to be commenced by November 25, 2003 and, because it was, we cannot agree with the majority that the court properly granted that part of defendants’ motion for summary judgment dismissing the complaint against defendant with respect to medical services rendered prior to February 1, 2001. We therefore would *1628modify the order by denying that part of defendants’ motion and reinstating the complaint in its entirety against defendant.
In our view, the fact that defendant was not treating decedent specifically for breast cancer is not relevant to the analysis of whether the continuous treatment doctrine applies because, here, “the continuous treatment [was] ‘for the same . . . condition which gave rise to the . . . act, omission or failure’ complained of’ (id. at 259). Thus, the recurrence of breast cancer is an element of the injury and damages allegedly sustained by decedent and plaintiff because of the course of the treatment undertaken to treat decedent’s vaginal condition.
We further reject the contention of the majority that defendant’s “treatment of decedent consisted of routine, annual gynecological care, [and thus] the continuous treatment doctrine does not apply.” Defendants concede that decedent’s visits included treatment for vaginal dryness associated with menopause. Indeed, while the record reflects annual care visits, it also reflects emergency and urgent care visits as well as numerous consultations by telephone between decedent and defendant for the specific purpose of addressing decedent’s severe menopausal symptoms of vaginal dryness.
In addition, we conclude that the majority mistakenly relies on Massie v Crawford (78 NY2d 516, 520 [1991], rearg denied 79 NY2d 978 [1992]) for the proposition that decedent could have interrupted defendant’s treatment of her menopausal symptoms and changed physicians at any time without jeopardizing her health. The record establishes that not all of decedent’s visits to defendant were routine visits and, thus, had decedent switched physicians between 1995 and 2001, she would have interrupted a course of treatment that defendant had undertaken to treat her symptoms (cf. id.). To require decedent to commence an action during ongoing treatment would undermine the purpose of the continuous treatment doctrine, which “is to ‘maintain the physician-patient relationship in the belief that the most efficacious medical care will be obtained when the attending physician remains on a case from onset to cure’ ” (Nykorchuck, 78 NY2d at 258).
We agree with the majority, however, that the statute of limitations with respect to defendant Philip Lauria, M.D., who last treated decedent on September 27, 1999, expired prior to the commencement of this action and that the court properly granted that part of defendants’ motion for summary judgment dismissing the complaint against him. Present—Gorski, J.P., Martoche, Lunn, Peradotto and Pine, JJ.